Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to the applicant’s Request for Continued Examination filed on 12/22/2020 in which Claims 1-28 are presented for examination.

Status of claims
Claims 1-28 are pending; of which claims 1, 3, 5, 7-8, 10, 12, 14-15, 17, 19-28 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 FR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email on 12/04/2020 by applicant representative Mr. Armon Shahdadi (Reg. 70,728). 
The application has been amended as follows:

1. 	(Currently Amended) A method for deploying Data Loss Prevention (DLP) policies to a user device, comprising:

receiving, at the management server, an indication of an assignment group specifying a plurality of user devices to which the at least one DLP policy should be applied;
updating, by the management server, a record of the assignment group;
synchronizing the record of the assignment group with an identity service;
sending an instruction, from the management server to a second server that manages the application by providing policies and instructions to the application, causing the second server to implement the at least one DLP policy for the plurality of user devices in the assignment group, wherein the at least one DLP policy identifies and applies to a plurality of applications executing on the user device and managed by the second server; and
provisioning the application to a user device, wherein provisioning comprises the management server instructing the user device to retrieve the DLP policy from the second server and implement the DLP policy at the provisioned application.
2.	(Cancelled).
3.	(Currently Amended) The method of claim 1, 
4.	(Cancelled).

6.	(Cancelled).
7.	(Original) The method of claim 1, wherein the user device retrieves and implements the DLP policy without requiring input from the user regarding the DLP policy.
8.	(Currently Amended) A non-transitory, computer-readable medium comprising instructions that, when executed by a processor of a management server that exercises management control over a user device and with which the user device is enrolled, cause the management server to perform stages for deploying Data Loss Prevention (DLP) policies to the user device 
receiving, at the management server, a configuration that specifies at least one DLP policy applicable to an application;
receiving, at the management server, an indication of an assignment group specifying a plurality of user devices to which the at least one DLP policy should be applied;
updating, by the management server, a record of the assignment group;
synchronizing the record of the assignment group with an identity service;
sending an instruction, from the management server to a second server that manages the application by providing policies and instructions to the application, causing the second server to implement the at least one DLP policy for the plurality of user devices in the assignment group, wherein the at least one DLP policy identifies and 
provisioning the application to a user device, wherein provisioning comprises the management server instructing the user device to retrieve the DLP policy from the second server and implement the DLP policy at the provisioned application.
9.	(Cancelled).
10. 	(Currently Amended) The non-transitory, computer-readable medium of claim 8, 
11. 	(Cancelled).
12. 	(Original) The non-transitory, computer-readable medium of claim 8, wherein the user device retrieves the DLP policy from the second server based on the second server identifying the retrieving user device as being associated with the assignment group.
13. 	(Cancelled).
14. 	(Original) The non-transitory, computer-readable medium of claim 8, wherein the user device retrieves and implements the DLP policy without requiring input from the user regarding the DLP policy.
15.	(Currently Amended) A system for deploying Data Loss Prevention (DLP) policies to a user device, comprising:

a computing device including a processor that executes the instructions to carry out stages comprising:
receiving, at a management server that exercises management control over the user device and with which the user device is enrolled, a configuration that specifies at least one DLP policy applicable to an application;
receiving, at the management server, an indication of an assignment group specifying a plurality of user devices to which the at least one DLP policy should be applied;
updating, by the management server, a record of the assignment group;
synchronizing the record of the assignment group with an identity service;
sending an instruction, from the management server to a second server that manages the application by providing policies and instructions to the application, causing the second server to implement the at least one DLP policy for the plurality of user devices in the assignment group, wherein the at least one DLP policy identifies and applies to a plurality of applications executing on the user device and managed by the second server; and
provisioning the application to a user device, wherein provisioning comprises the management server instructing the user device to retrieve the DLP policy from the second server and implement the DLP policy at the provisioned application.
16.	(Cancelled).

18. 	(Cancelled).
19. 	(Original) The system of claim 15, wherein the user device retrieves the DLP policy from the second server based on the second server identifying the retrieving user device as being associated with the assignment group.
20. 	(Original) The system of claim 15, wherein the user device retrieves and implements the DLP policy without requiring input from the user regarding the DLP policy.
21.	(New) The method of claim 1, wherein the configuration is received through a graphical user interface (“GUI”) associated with an administrator console that allows an administrator to associate a DLP policy to the application.
22.	(New) The method of claim 1, wherein the indication of an assignment group is based on information entered through a graphical user interface (“GUI”) associated with an administrator console in communication with the management server.
23. 	(New) The method of claim 1, wherein provisioning comprises inserting a command into a command queue that is checked by the user device, the command instructing the user device to download and install the application.

25. 	(New) The non-transitory, computer-readable medium of claim 8, wherein the indication of an assignment group is based on information entered through a graphical user interface (“GUI”) associated with an administrator console in communication with the management server.
26. 	(New) The non-transitory, computer-readable medium of claim 8, wherein provisioning comprises inserting a command into a command queue that is checked by the user device, the command instructing the user device to download and install the application.
27. 	(New) The system of claim 15, wherein the configuration is received through a graphical user interface (“GUI”) associated with an administrator console that allows an administrator to associate a DLP policy to the application.
28. 	(New) The system of claim 15, wherein the indication of an assignment group is based on information entered through a graphical user interface (“GUI”) associated with an administrator console in communication with the management server.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior arts of record individually or in combination explicitly teach or fairly suggest the 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438.  The examiner can normally be reached on Monday -Thursday 7:00 am 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVANS DESROSIERS/Primary Examiner, Art Unit 2491